In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐2548 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

JUSTIN KOHL, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
           No. 3:17‐cr‐00060‐1 — William M. Conley, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 8, 2018 — DECIDED DECEMBER 12, 2018 
                 ____________________ 

     Before FLAUM, MANION, and ST. EVE, Circuit Judges. 
    MANION, Circuit Judge. Justin Kohl was convicted of three 
federal controlled substance offenses. At sentencing, the dis‐
trict  court  assigned  Kohl  criminal  history  category  IV.  The 
district  court  included one criminal history point  for  a 2016 
conviction in Wisconsin for operating a vehicle with a detect‐
able amount of a restricted controlled substance in his blood. 
Kohl argues that the district court erred by including the 2016 
conviction because a first violation of the Wisconsin statute at 
2                                                      No. 18‐2548 

issue does not carry a criminal penalty and should not have 
been counted. We disagree with Kohl’s interpretation of the 
Sentencing Guidelines and affirm the district court’s sentence. 
                           I. Background 
    Kohl was indicted in June 2017 for one count of conspiracy 
to distribute methamphetamine and two counts of possessing 
methamphetamine with intent to distribute in violation of 21 
U.S.C. §§ 841 and 846. He was found guilty of all three charges 
in a bench trial conducted in April 2018 and was sentenced in 
July 2018. 
    Kohl’s Presentence Investigation Report (PSIR) calculated 
his  criminal  history  score  as  seven,  placing  him  in  criminal 
history category IV. The PSIR gave one criminal history point 
based on Kohl’s 2016 conviction in Wisconsin for operating a 
vehicle  with  a  detectable  amount  of  a  restricted  controlled 
substance in his blood. WIS. STAT. § 346.63(1)(am). Wisconsin 
law punishes a first violation of this offense as merely a civil 
violation and not as a criminal act. Id. §§ 346.65(2)(am), 939.12. 
    Kohl objected to the inclusion of the 2016 conviction be‐
cause  the  Sentencing  Guidelines  provide  that  certain  listed 
misdemeanors and petty offenses, including local ordinance 
violations that are not also violations of state criminal law, are 
not to be counted. U.S.S.G. § 4A1.2(c)(2). He acknowledged an 
Application Note in the Guidelines (“Note 5”) that qualifies 
the above exclusion by requiring that convictions for driving 
under the influence and similar offenses are always counted. 
Id. at cmt. n.5. He argued, however, that his Wisconsin con‐
viction is not a “similar offense” within the meaning of Note 
5 because the offense does not include intoxication or impair‐
ment as an element. 
No. 18‐2548                                                               3 

    Although the district court recognized that the Wisconsin 
statute at issue does not require proof that the offender was 
impaired  or  under  the  influence,  the  court  disagreed  with 
Kohl’s  interpretation  of  Note  5,  holding  that  Kohl’s  offense 
was sufficiently similar to driving while intoxicated or under 
the influence to qualify for inclusion. The district court also 
stated,  however,  that  category  IV  “probably  overstates 
[Kohl’s] criminal history,” and ultimately imposed a sentence 
of  36  months.  This  sentence  was  well  below  the  Guideline 
range for category IV (77 to 96 months) and was also below 
the Guideline range for category III (63 to 78 months), the cat‐
egory  to  which  Kohl  would  have  been  assigned  if  the  dis‐
puted conviction was not included. Kohl appeals the district 
court’s sentence. 
                               II. Discussion 
     We review the district court’s interpretation of the Guide‐
lines de novo. United States v. Grzegorczyk, 800 F.3d 402, 405 (7th 
Cir. 2015). Our interpretation of the Guidelines “begin[s] with 
the text of the provision and the plain meaning of the words 
in  the  text.”  United  States  v.  Hill,  645  F.3d  900,  907  (7th  Cir. 
2011) (quoting United States v. Arnaout, 431 F.3d 994, 1001 (7th 
Cir. 2005)). We additionally consider the Guidelines’ Applica‐
tion  Notes  “as  part  of  the  Guidelines  themselves,  and  not 
mere commentary on them.” Id. at 908 (quoting Arnaout, 431 
F.3d at 1001). 
    The calculation of a defendant’s criminal history score and 
category is governed by U.S.S.G. §§ 4A1.1 and 4A1.2. Subsec‐
tion 4A1.2(c) clarifies which kinds of prior convictions are to 
be  counted  for  purposes  of  calculating  the  criminal  history 
score.  It  provides  that  “[s]entences  for  misdemeanor  and 
petty offenses are counted, except” for certain listed offenses, 
4                                                      No. 18‐2548 

including “ordinance violations” that are not also violations 
of state criminal law. Id. § 4A1.2(c)(2). Note 5 to § 4A1.2 states, 
however, that “[c]onvictions for driving while intoxicated or 
under the influence (and similar offenses by whatever name 
they are known) are always counted, without regard to how 
the offense is classified. Paragraphs (1) and (2) of § 4A1.2(c) 
do  not  apply.”  Id.  §  4A1.2  cmt.  n.5.  We  have  held  that 
§ 4Al.2(c) and Note 5, when read together, require even local 
ordinance violations to be counted as prior convictions when 
the violation falls within the scope of Note 5. United States v. 
LeBlanc, 45 F.3d 192, 194–95 (7th Cir. 1995). 
    Section 346.63 of the Wisconsin Statutes, labeled “Operat‐
ing under influence of intoxicant or other drug,” prohibits op‐
erating a motor vehicle while “[u]nder the influence of an in‐
toxicant,”  while  “[t]he  person  has  a  prohibited  alcohol  con‐
centration,” or while “[t]he person has a detectable amount of 
a  restricted  controlled  substance  in  his  or  her  blood.”  WIS. 
STAT. § 346.63(1)(a)–(b). A first violation of any of the three of‐
fenses prohibited by § 346.63(1) is penalized only by a forfei‐
ture of $150 to $300, and therefore is not a crime under Wis‐
consin law. WIS. STAT. § 346.65(2)(am); id. § 939.12 (“Conduct 
punishable only by a forfeiture is not a crime.”); see also State 
v. Albright, 298 N.W.2d 196, 201–02 (Wis. 1980) (recognizing 
that “a ‘first’ violation of § 346.63(1) is not a criminal act”). 
    Kohl  argues  that  the  district  court  erred  by  interpreting 
Note 5 to allow inclusion of his 2016 conviction in his criminal 
history score. He asserts that since his first oﬀense was not a 
criminal  act  under  Wisconsin  law  it  is  excluded  under 
§ 4A1.2(c), likening his oﬀense to an ordinance violation that 
is not also a violation of state criminal law. He further asserts 
that Note 5 does not apply because operating a vehicle with a 
No. 18‐2548                                                                      5 

detectable  amount  of  a  restricted  controlled  substance  does 
not include an impairment or intoxication element, and there‐
fore it is not a “similar oﬀense” to “driving while intoxicated 
or under the influence.” U.S.S.G. § 4A1.2 cmt. n.5.1 
    We disagree. The plain language of Note 5 does not explic‐
itly or implicitly require any level of impairment to be an ele‐
ment of the oﬀense. It covers all oﬀenses that are “similar to” 
driving while intoxicated or under the influence. The conclu‐
sion that Kohl’s oﬀense is “similar to” driving under the in‐
fluence is supported by the inclusion of the oﬀense in Wiscon‐
sin’s “Operating under influence of intoxicant or other drug” 
statute and within the same subsection as driving under the 
influence. See WIS. STAT. § 346.63(1). 
    The issue in this case is similar to an issue examined by the 
Ninth Circuit in United States v. Thornton, 444 F.3d 1163 (9th 
Cir.  2006).  In  Thornton,  the  defendant  was  previously  con‐
victed in California of driving with a 0.08 percent blood alco‐
hol level. Id. at 1164. This was a strict liability oﬀense that re‐
quired  no  proof  of  impairment,  although  the  oﬀense  was 
listed as a subsection of California’s “driving under the influ‐
ence” statute. Id. at 1165–66. Thornton, like Kohl, argued that 


                                                 
1 The government pointed out in its briefing that even though the offense 

does not include an impairment element, the factual allegations contained 
in the PSIR suggest that Kohl was in fact impaired: he was allegedly found 
unconscious  in  a  running  vehicle  on  the  side  of  the  road,  with  red  and 
glossy eyes, green foam around his lips, and dried blood beneath his nose. 
In determining whether the offense for which he was convicted is a “sim‐
ilar offense” to driving while intoxicated or under the influence, however, 
we focus on the elements of the offense rather than the allegations con‐
tained in the PSIR. 
6                                                       No. 18‐2548 

because his “conviction, on its face, [did] not permit the con‐
clusion that he drove while under the influence,” it should not 
be counted as a similar oﬀense under Note 5. Id. at 1166. The 
Ninth  Circuit  held  instead  that  “[a]lthough  …  the  State  did 
not  need  to  prove  that  his  driving  was  impaired  to  convict 
him,” it was clear that the oﬀense at issue “proscribe[d] con‐
duct  ‘similar’  to  driving  under  the  influence.”  Id.  The  court 
found additional support for this conclusion in the fact that 
the penalty for violating any subsection of California’s driv‐
ing under the influence statute “is the same, regardless of the 
subsection under which a defendant is convicted.” Id. 
     Kohl argues that Thornton is distinguishable because the 
case  involved  “a  presumption  of  impairment  based  on  the 
quantity of alcohol in the driver’s system” and that the Ninth 
Circuit focused on the presumption of impairment in reach‐
ing its conclusion. It is true that the Ninth Circuit noted that 
under California law operating a vehicle with a blood alcohol 
level of 0.08 percent or higher creates a presumption that the 
driver was under the influence. Id. But the court did not base 
its  holding  on  the  presumption  of  impairment.  Instead,  the 
court  concluded  that  the  oﬀense  on  its  face  “falls  squarely 
within the language of” Note 5, even though it  required  no 
proof of impairment. Id. The court then went further to state 
that  “[a]side  from  the  inherent  logic  of  this  conclusion,  we 
find support for it” in California’s rebuttable presumption of 
impairment. Id. Thus, while the presumption of impairment 
provided  additional  support,  it  was  not  the  focus  of  the 
court’s  holding  that  the  oﬀense  in  question  was  logically 
“similar to” driving under the influence even absent proof of 
impairment.  Id.  at  1167  (“Because  we  hold  that  [Thornton’s 
prior conviction] is ‘similar’ to a conviction for driving under 
the  influence,  the  district  court  did  not  need  to  find  that 
No. 18‐2548                                                              7 

Thornton’s driving was impaired … in order to include that 
oﬀense in calculating his criminal history score.”). 
    We conclude that the same “inherent logic” noted by the 
Ninth Circuit supports the conclusion that Kohl’s conviction 
is a “similar oﬀense” within the meaning of Note 5. Just like 
the oﬀense at issue in Thornton, this oﬀense is included within 
the  State’s  “[o]perating  under  the  influence”  statute,  which 
logically suggests that the oﬀense is “similar” to driving un‐
der the influence. Also as in Thornton, the fact that a first of‐
fense of operating a vehicle with a detectable amount of a re‐
stricted controlled substance is subject to the same penalty as 
a first oﬀense of operating a vehicle “[u]nder the influence of 
an  intoxicant”  further  demonstrates  that  these  oﬀenses  are 
similar. See WIS. STAT. § 346.63(1); id. § 346.65(2)(am) (defining 
the penalties for first oﬀenses under § 346.63(1)). 
    We conclude that Kohl’s conviction for operating a vehicle 
with a detectable amount of a restricted controlled substance 
in his blood qualifies as a similar oﬀense under Note 5, and 
therefore the district court properly included that oﬀense in 
Kohl’s criminal history score. 2 
                                           III. Conclusion 
      For the reasons stated above, we AFFIRM the sentence. 




                                                 
2 The government also raised the alternative argument that any error was 

harmless since the district judge selected a sentence well below the Guide‐
line range. Because we hold that the district court committed no error by 
including the Wisconsin offense in Kohl’s criminal history score, we need 
not address the harmless error question.